Court of Appeals
                           Sixth Appellate District of Texas

                                    JUDGMENT


 In the Matter of W.B.G.                                Appeal from the 76th District Court of Titus
                                                        County, Texas (Tr. Ct. No. JV-763).
 No. 06-19-00070-CV                                     Opinion delivered by Justice Burgess, Chief
                                                        Justice Morriss and Justice Stevens
                                                        participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the trial court’s disposition order.
       We note that the appellant has adequately indicated his inability to pay costs of appeal.
Therefore, we waive payment of costs.



                                                        RENDERED FEBRUARY 13, 2020
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk